DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the square temperature control pack cavity with four sides and four bottle storage cavities must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "installed second removable inserts" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Are the second inserts installed in addition to the first inserts or do the second inserts replace the first inserts?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehman (US 2007/0277546).
Regarding claims 1-3, Lehman discloses an insulated shipping container system for transporting a plurality of bottles, the insulated shipping container system (made from insulating material [0002], expanded polystyrene, last sentences of [0016]), comprising: 
a temperature control pack (70, cooling device) having a thermal mass; and 
a container 20 including: 
a first portion (base portion 22); and 
a second portion (cover portion 24) configured to mate with the first portion to form a plurality of internal cavities (34-39) when the container is in a closed position, fig. 1, the plurality of internal cavities including: 
a temperature control pack cavity (66)configured for receiving the temperature control pack; and 
four or more separate bottle storage cavities (6 are shown around control pack cavity, fig. 1 and 2) distributed around the temperature control pack cavity, and positioned equidistant, each of the cavities for bottles are at a distance of zero from the temperature control pack cavity,
wherein each of the four or more bottle storage cavities is configured for receiving a bottle from among three or more different bottle types each having a different shape and/or size than each of the other three or more bottle types ([0021] Lehman teaches that the bottles can be different sizes, for the purposes of examination it is understood that the bottles are not positively claimed, a person could store three or more different bottle types of different shape or size because wine bottles smaller than the cavity sizes will fit in the container of Lehman.)
Lehman further discloses wherein each of the four or more bottle storage cavities includes four stop features configured for minimizing movement of a bottle in the respective bottle storage cavity, tapered projections 72-74, fig. 3, two part vanes/ribs 92-96, fig. 10, having a vertical portion at 98 and 102 of fig. 10 for engaging a bottle neck, and a second portion for contacting the shoulder of a bottle, fig. 10 [0023], last line, and  a domed end 109 that that receives the upper end of a bottle and acts as a stop for a larger bottle top, fig. 10, [0024], fig. 1 and 10 [0023-0025].  The cavities of Lehman are capable of holding different sized bottles with different shapes [0021] bottles with different diameters can seat in the lower cavity portion.  Different bottles can contact or not contact each of the stops and at various locations, for example, the stops in the bottom cavity can help secure bottles with smaller diameters, the upper end dome 109 can accommodate the tallest possible bottle, the slanted shoulder portion of the stops can contact a bottle shoulder that is tall enough to reach the shoulders; with this in mind, each stop feature is associated with a different one of the three or more bottle types as one of ordinary skill in the art is capable of associating a stop with different bottle types.

Regarding claim 6, because some of the storage cavities can hold something other than bottles, for example cans, it can be interpreted that only four of the cavities are bottle storage cavities.  With this in mind, the temperature control pack of Lehman is rectangular and has four sides, matching the number of cavities used for bottle storage.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman as applied to claim 1 above, and further in view of Ansted et al. (US 2018/0202700).
Regarding claim 4, the references applied above teach all of claim 1, as applied above.
The references applied above do not teach wherein a first subset of the four or more bottle storage cavities each has a first size and a second subset of the three or more bottle storage cavities each has a second size that is larger than the first size.  
Ansted teaches an insulated shipping container for bottles of wine [0029].  Ansted, fig. 4C further teaches a first subset of storage cavities having a first size for small bottles 423, and a second subset of storage cavities having a second size for large bottles, 422, [0036], page 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage cavity sizes of Lehman to hold two different sized bottles in order to minimize the amount of air space (as taught in [0026] of Ansted) in order to improve insulative aspects while shipping both large and small wine bottle sizes.

Regarding claim 5, Lehman as modified above further results in each of the second subset of the three or more bottle storage cavities is configured to receive all of the bottle shapes and the bottle sizes because the second subset has a larger diameter, allowing those cavities larger bottles and smaller bottles having a diameter that fits into the first subset, while each of the first subset of the three or more bottle storage cavities is configured to receive less than all of the bottle shapes and the bottle sizes since the first subset holds bottles with a smaller cross-sectional diameter and the larger bottles with the larger cross-sectional diameter will not fit into the smaller cavities.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman as applied to claim 6 above.
Regarding claims 7 and 8, the references applied above teach all of claim 6, as applied above.  The polygon shape of Lehman is a rectangle, not a square.  As applied above, a selected number of 4 cavities can be chosen to store bottles or all 6 cavities can store bottles.  
Applicant has not disclosed that a square shaped temperature control pack/cavity provides an advantage, is used for a particular purpose, or solves a stated problem.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the temperature control pack cavity of Lehman whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the temperature control pack cavity as a square shape because among all rectangles of a given perimeter, the square has the largest area, thereby maximizing the use of space, and a hexagon has a better area to perimeter ration than a square thereby maximizing use of space even further.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman as applied to claim 1 above, and further in view of Glade (US 2007/0028642).
Regarding claim 9, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach one or more vacuum insulated panels.  
However Glade is analogous art in regard to a portable insulated container for bottles (see abstract, fig. 1).  Glade teaches that vacuum insulation panes are known substitutes for polystyrene for suitable insulation materials [0049].  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polystyrene materials of Lehman with vacuum insulation panels since the substitution of one known insulation material (as evidenced by Glade) for another yields the expected result of providing temperature control for the products packaged within the portable insulated container. 

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman as applied to claim 1 above, and further in view of Eskenazi et al. (US 8061522).
Regarding claim 10, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach at least one latch configured for removably attaching the first portion to the second portion, wherein the at least one latch includes a tamper evident feature.  
However Eskenazi is analogous art in regard to shipping containers with a top portion and a bottom portion and teaches a latching means (zip ties 72, fig. 1A in combination with aligned openings in a top and bottom section), col. 5: 25-32.  The zip ties latch the top and bottom together with a tamper evident feature since zip ties must be cut to be opened. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second portion of Lehman to include aligned holes and a zip tie for latching the two sections together in order to secure the two portions together as per the teaching of Eskenazi and further to deter the packaged items from tampered with.

Claim(s) 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of von Dohlen et al. (US 3961708).
Regarding claims 11, 12, 14-19, Lehman discloses an insulated shipping container system for transporting a plurality of wine bottles, the insulated shipping container system (made from insulating material [0002], expanded polystyrene, last sentences of [0016]), comprising: 
a temperature control pack (70, cooling device) having a thermal mass; and 
a container 20 including: 
a first portion (base portion 22); and 
a second portion (cover portion 24) configured to mate with the first portion to form a plurality of internal cavities (34-39) when the container is in a closed position, fig. 1, the plurality of internal cavities including: 
a temperature control pack cavity (66) configured for removably receiving the temperature control pack; and 
four or more separate bottle storage cavities (6 are shown around control pack cavity, fig. 1 and 2) distributed around the temperature control pack cavity, and positioned equidistant, each of the cavities for bottles are at a distance of zero from the temperature control pack cavity,
wherein each of the four or more bottle storage cavities is configured for receiving a bottle from among three or more different bottle types each having a different shape and/or size than each of the other three or more bottle types ([0025] Lehman teaches that the bottles can be different sizes, for the purposes of examination it is understood that the bottles are not positively claimed, a person could store three or more different bottle types of different shape or size because wine bottles smaller than the cavity sizes will fit in the container of Lehman.)
Lehman further discloses wherein each of the four or more bottle storage cavities includes at least three stop features configured for minimizing movement of a bottle in the respective bottle storage cavity, tapered projections 72-74, fig. 3 (1st stop), two part vanes/ribs 92-96, fig. 10, having a vertical portion at 98 and 102 of fig. 10 for engaging a bottle neck (2nd stop), and a second portion for contacting the shoulder of a bottle, fig. 10 [0023] (3rd stop), last line, and  a domed end 109 (4th stop) that that receives the upper end of a bottle and acts as a stop for a larger bottle top, fig. 10, [0024], fig. 1 and 10 [0023-0025].  The cavities of Lehman are capable of holding different sized bottles with different shapes [0021, 0025] bottles with different diameters can seat in the lower cavity portion.  Different bottles can contact or not contact each of the stops and at various locations, for example, the stops in the bottom cavity can help secure bottles with smaller diameters, the upper end dome 109 can accommodate the tallest possible bottle, the slanted shoulder portion of the stops can contact a bottle shoulder that is tall enough to reach the shoulders; with this in mind, each stop feature is associated with a different one of the three or more bottle types as one of ordinary skill in the art is capable of associating a stop with different bottle types.
Lehman does not teach that a shell around the base portion or the cover portion; the base and the cover are taught as being put into a shipping container such as a cardboard box, [0029].
Von Dohlen teaches a container for bottles where the container includes a body having both a shell (base 28) and an insert (base insert 30) and a lid  having a shell (top 32) and an insert (top insert 34).  Von Dohlen teaches that he advantage of having the inserts within  outer shells provides fragile containers to be protected from breakage via the spaces between the insert and shell, col. 1: 50-60, col. 4: 55-60, fig. 4 (base insert is spaced from sidewalls and bottom walls of the base so that if the base is impacted, the base will deform, absorbing the shock of the impact before the base insert is contacted, likewise for the top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Lehman to place the base portion and cover portion within outer shells that provide spaces between the shells and inserts in order to provide shock protection for the fragile bottles if the container is impacted as per the teaching of von Dohlen.  
Lehman as modified above teaches a removable insert adapted to form respective portions of the plurality of internal cavities, as applied above. Applicant claims no particular latching means.
Von Dohlen further teaches that the top and bottom be latched together for holding the cover portion on the bottom portion of the packaging device, col. 5: 4-7.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Lehman to include a latching means in order to keep the top/lid and the bottom/base in order to hold the two parts together as per the teaching of von Dohlen.  von Dohlen is used to teach that it is well-known to hold a top and bottom portion together via latching means; the specific latching means of von Dohlen are not required. 

Regarding claim 13, the inserts of Lehman as modified above are capable of being removed from the shells.  The inserts of von Dohlen are hinged to the shells, fig. 1, but modifying the inserts of Lehman to be held in outer shells do not require the parts to be hingedly connected.  With this in mind, a user could remove the inserts from the shells of Lehman as modified above  of the body and replace them with a different insert portions (a different insert portion has not been positively claimed in claim 13, only the functional ability of removing and replacing an insert is required) 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the closest available prior art does not teach second removable inserts along with the other claimed structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735